COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Willis


E. WAYNE POWELL
                                                                MEMORANDUM OPINION*
v.     Record No. 0607-06-2                                         PER CURIAM
                                                                    JULY 25, 2006
VIRGINIA WORKERS’ COMPENSATION COMMISSION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Wayne Powell; Christian A. Parrish; Valerie B. Huber; Powell &
                 Associates, P.C., on brief), for appellant.

                 No brief for appellee.


       E. Wayne Powell, Esquire, appeals a decision of the Workers’ Compensation

Commission awarding him $500 in attorney’s fees. With respect to the first two questions raised

by Powell regarding the commission’s determination of an appropriate award of attorney’s fees

in this case, we have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Perez v. Rappahannock Area CSB, VWC File No. 219-81-42 (Feb. 10, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

       We decline to address the third question raised by Powell regarding the constitutionality

of the commission’s determination of the attorney’s fee award, as Powell did not raise this




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
constitutional argument before the commission. Accordingly, we are barred from considering it

for the first time on appeal. See Rule 5A:18.

                                                                                    Affirmed.




                                            -2-